Citation Nr: 0212657	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  96-21 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left inguinal herniorrhaphy, currently rated as 10 percent 
disabling.

(The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) will be the subject of a separate Board 
decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active duty service from October 1971 to 
October 1973 and from May 1975 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which (in part) continued a 10 percent rating for the 
veteran's service-connected residuals of a left inguinal 
herniorrhaphy after assignment of temporary total (100 
percent) ratings under 38 C.F.R. § 4.30.  A notice of 
disagreement with the assignment of the 10 percent rating was 
received in January 1996, a statement of the case was issued 
in January 1996, and a substantive appeal was received in 
March 1996.

The Board is undertaking additional development of the total 
rating based on individual unemployability issue pursuant to 
the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran's service-connected residuals of a left inguinal 
herniorrhaphy are postoperative and manifested by recurrent 
symptoms; they are not manifested by a hernia which is not 
well supported under ordinary conditions, not readily 
reducible, or considered inoperable.



CONCLUSION OF LAW

The criteria for entitlement to a 30 percent rating (but no 
higher) for the veteran's residuals of a left inguinal 
herniorrhaphy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7338 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue addressed in this 
decision.  This issue has been addressed in the rating 
decision, statement of the case, and supplemental statements 
of the case.  In these documents, the veteran has been 
furnished notice of the applicable laws and regulations 
regarding an increased rating for residuals of a left 
inguinal herniorrhaphy.  The Board notes that, in an April 
2002 supplemental statement of the case, the RO advised the 
veteran of the provisions of VCAA, the types of evidence 
necessary and what evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 
2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was most recently 
afforded VA examinations in November 1995 and February 2000, 
and the Board finds these examinations to be adequate as to 
the issue addressed herein.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  

In a June 2000 letter, the veteran appeared to indicate that 
he had been awarded Social Security Administration (SSA) 
benefits.  While the Board acknowledges that the RO has not 
attempted to locate the SSA records, the veteran has not 
specifically contended that his SSA benefits were due to his 
residuals of a left inguinal herniorrhaphy.  Moreover, it 
appears from the veteran's letter that the SSA award was 
based on the veteran's inability to work beginning in 1993.  
In view of the favorable decision below, and the fact that 
the focus of the case primarily involves the question of the 
current severity of the veteran's residuals of a left 
inguinal herniorrhaphy, the Board finds that any such records 
dated nearly a decade ago would not be relevant.  Therefore, 
the Board finds that there is no reasonable possibility that 
any further VA assistance to obtain such records would help 
substantiate this claim .  See generally 38 C.F.R. §  
3.159(d) (66 Fed. Reg. 45620, 45631 (Aug. 29, 2001).  The 
Board also notes that no additional pertinent evidence has 
been identified by the veteran.  Accordingly, the Board 
therefore finds that the record as it stands is adequate to 
allow for an equitable review of the issue addressed in this 
decision.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remanding this claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Where entitlement to 
VA compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's residuals of a left inguinal herniorrhaphy are 
rated under Diagnostic Code 7338.  Under this code, an 
inguinal hernia that is postoperative recurrent, readily 
reducible and well supported by a truss or belt warrants a 10 
percent evaluation.  A 30 percent evaluation is provided for 
a small postoperative inguinal hernia that is recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 60 percent evaluation is provided for a 
large postoperative inguinal hernia, which is recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

The Board finds that a 30 percent rating is warranted for the 
veteran's residuals of a left inguinal herniorrhaphy.  A 30 
percent rating requires the evidence to show a small 
postoperative inguinal hernia that is recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  In this case, recent evidence 
demonstrates that the veteran's residuals of a left inguinal 
herniorrhaphy are postoperative and recurrent.  Specifically, 
VA hospital records show that the veteran underwent a left 
hydrocelectomy in January 1994, a left inguinal nerve repair 
in December 1994, and a left groin exploration in January 
1995.  The medical reports over the years also document 
continued associated pain, thus approximating recurrent 
postoperative residuals.  

Recent evidence also shows that the veteran's residuals of a 
left inguinal herniorrhaphy are manifested by recurrent 
symptoms.  A February 2000 shows that he was diagnosed as 
having persistent inguinal and left testicular pain secondary 
to left herniorrhaphy.  Recent VA outpatient treatment 
records then show that he was treated for left inguinal pain 
on many occasions.  Based on the foregoing, the Board 
concludes that recent evidence shows that the veteran's 
residuals of a left inguinal herniorrhaphy are manifested by 
recurrent symptoms.

To summarize, recent evidence shows that the veteran's 
residuals of a left inguinal herniorrhaphy are postoperative 
and manifested by recurrent symptoms.  While there is no 
evidence of an actual recurrence of the hernia, it appears 
that the symptomatology is nevertheless very similar in 
nature and, as noted above, is clearly recurrent.  Therefore, 
the Board finds that the overall disability picture 
associated with this disability more nearly approximates the 
criteria for a 30 percent rating.  In such a case, the 
veteran is to be assigned the higher rating.  38 C.F.R. 
§ 4.7.  Accordingly, a 30 percent rating is warranted. 

However, the Board believes the clear preponderance of the 
evidence is against entitlement to a rating is excess of 30 
percent for the veteran's residuals of a left inguinal 
herniorrhaphy.  As explained above, his residuals of a left 
inguinal herniorrhaphy are postoperative and manifested by 
recurrent symptoms.  However, recent evidence is devoid of 
any report or clinical finding that this disability is 
manifested by a hernia which is not well supported under 
ordinary conditions, not readily reducible, or considered 
inoperable.  Consequently, a rating is excess of 30 percent 
is not warranted for the veteran's residuals of a left 
inguinal herniorrhaphy.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to warrant a more favorable decision as 
to this issue.


ORDER

Entitlement to a 30 percent rating for residuals of a left 
inguinal herniorrhaphy is warranted.  To this extent, the 
appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

